Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               DETAILED ACTION
Claims 1-20 are currently pending. 
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 02/07/2022 and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over on parallel SR and RACH procedure in NR, R2-1806164, pages 1-7 (Media Tek Inc, reference provided by applicant and listed in IDS, hereinafter referred as 3GPP document) in view of Collision between PRACH transmission and SR transmission R1-1804032, Asustek, 3GPP TSG-RAN WG1 meeting, pages 1-4 (reference provided by applicant and listed in IDS, hereinafter referred as Asustek).

Regarding claim 1, 3GPP document discloses a method for sending a preamble and a Scheduling Request (SR), comprising (introduction UE can perform random access and scheduling request procedure in parallel): determining whether a primary first resource of at least one first resource configured for sending a preamble for random access (Page 1, RAN 91 agreement discloses CCs/uplinks configured for UE have same numerology and overlapping transmissions between different CCs/uplinks with same starting time and same PUSCH/PUCCH transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving cells, Thus Pcell configures for sending a preamble for random access)
 and a primary second resource of at least one second resource configured for sending a first SR overlap (Page 1, RAN 91-92 agreement disclose CCs/uplinks configured for UE have same or different numerologies and partially overlapping transmissions between different CCs/uplinks and same/different transmission duration and one or two PUCCH group(s)), when the UE is power limited due to simultaneous transmission on multiple serving CCs/uplinks); in response to determining that the primary first resource and the primary second resource overlap, sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not show in a preset time unit.
In an analogous art, Asustek discloses overlapping in a preset time unit (See Figs.1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

Regarding Claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1. Claimed as a electronic equipment comprises a processor and a memory (See claim 11) where processor is adapted to perform the steps recited above in claim 1. UE inherently comprises a memory and a processor to perform the instructions. 
Regarding claim 12, claim 12 comprises substantially similar limitations as claimed above in claim 1. Claimed as a non-transitory computer-readable storage medium, having stored thereon a computer program which, when executed by a processor, implements (See claim 12) where processor is adapted to perform the steps recited above in claim 1. UE inherently comprises a memory and a processor to perform the instructions. 

Regarding claim 2, 3GPP document does not show wherein the preset time unit is a slot, a mini-slot, or a sub-frame.
In an analogous art, Asustek discloses wherein the preset time unit is a slot, a mini-slot, or a sub-frame (See Figs.1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

Regarding claims 3 and 13, 3GPP document discloses wherein the sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource comprises ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping):
 determining whether the primary first resource and the primary second resource are on a same carrier; and in response to determining that the primary first resource and the primary second resource are on a same carrier (Pages 3-4 disclose determining if PRACH occasion is within the same slot/carrier as PUCCH resource for SR or the scheduled PUSCH duration and in that case using the priority mechanism in order to avoid overlapping),
 sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
Regarding claims 4 and 14, 3GPP document discloses wherein the sending the preamble through the at least one first resource not overlapping the at least one second resource. and sending the first SR through the at least one second resource not overlapping the at least one first resource comprises ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping):
sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not disclose the mechanism of  determining whether the random access corresponding to the preamble is triggered by a state that a first logic channel triggers a second SR without a third resource configured for sending the second SR;  in response to determining that the random access is triggered by the state, determining whether a priority of a second logic channel triggering the first SR is higher than a priority of the first logic channel; in response to determining that the priority of the second logic channel is higher than the priority of the first logic channel.
In an analogous art, Asustek discloses determining whether the random access corresponding to the preamble is triggered by a state that a first logic channel triggers a second SR without a third resource configured for sending the second SR (Page 1, condition 1 a UE can trigger random access procedure due to different scenarios. In some cases, the UE could have a triggered random access procedure and have one or multiple pending scheduling request at the same time. One possible scenario is mentioned by [1] and is discussed in RAN2#adhoc1801. We further summarize possible conditions for the scenario in below. Condition 1: UE triggers a random access procedure due to no corresponding SR configuration for data of logical channel 1 (e.g. User plane data) + UE further triggers a scheduling request with corresponding SR configuration for data of logical channel 2 (e.g. control plane data or higher priority user plane data) ;  in response to determining that the random access is triggered by the state, determining whether a priority of a second logic channel triggering the first SR is higher than a priority of the first logic channel; in response to determining that the priority of the second logic channel is higher than the priority of the first logic channel (Page 1, condition 2, UE triggers a random access procedure due to beam failure recovery request + UE triggers a scheduling request with corresponding SR configuration for uplink data arrival In above conditions, UE will need to perform both RA procedure and SR procedure in parallel. And it is possible that preamble transmission opportunity of the RA procedure could collide with SR transmission opportunity in time domain. One example is illustrated in Figure 1. The Figure 1 is an example based on current RRC and PHY parameters. In this example, we assume PUCCH format 0 (shorter compared with format 1) will be used for scheduling request transmission. Depending on startingSymbolindex, the PUCCH transmission could start from any symbol between 0 to 13. In this example, even from symbol 13 with short PUCCH format, it is still possible that PUCCH transmission could collide with PRACH transmission in time domain. One scenario for possible collision according to configuration in Figure 1 can be illustrated in Figure 2. In this scenario, UE triggers RA procedure and performs PRACH transmission when data of logical channel 1 arrives. However, during PRACH transmission, data of logical channel 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

 Regarding claims 9 and 18, 3GPP document discloses wherein the sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource comprises: ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping):
sending the preamble through the primary first resource, sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource. ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not disclose the mechanism of  determining whether the random access corresponding to the preamble is configured for requesting a system message; in response to determining that the random access is configured for requesting a system message, sending the preamble through the primary first resource.
In an analogous art, Asustek discloses determining whether the random access corresponding to the preamble is configured for requesting a system message; in response to determining that the random access is configured for requesting a system message, sending the preamble through the primary first resource. (Page 1, condition 2, UE triggers a random access procedure due to beam failure recovery request (system message) and UE triggers a SR with SR configuration for uplink data arrival). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

 Regarding claims 10 and 19, 3GPP document discloses wherein the sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource comprises: ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping):
sending the preamble through the primary first resource, sending the preamble through the at least one first resource not overlapping the at least one second resource, and sending the first SR through the at least one second resource not overlapping the at least one first resource. ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not disclose the mechanism of  determining whether the random access corresponding to the preamble is configured for Beam Failure Recovery (BFR); in response to determining that the random access is configured for BFR, sending the preamble through the primary first resource. 
In an analogous art, Asustek discloses determining whether the random access corresponding to the preamble is configured for Beam Failure Recovery (BFR); in response to determining that the random access is configured for BFR, sending the preamble through the primary first resource (Page 1, condition 2, UE triggers a random access procedure due to beam failure recovery request (system message) and UE triggers a SR with SR configuration for uplink data arrival). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).
Regarding claim 20, 3GPP document discloses A mobile terminal implementing the method of claim 1, wherein the mobile terminal is configured to send both the first SR and the preamble to the base station respectively on at least one first resource and at least one second resource that do not overlap, ((Page 1, RAN 91-92 agreement disclose determining that overlapping is there, pages 2-4, 6-7 disclose the mechanism of avoiding overlapping such as considering priority levels over cells/resources, considering transmission power,  Send a LS to RAN1 to address the use case that PUCCH/PUSCH takes priority over and The UE select to skip either PRACH or PUCCH/PUSCH transmission if during RACH procedure the selected PRACH occasion is within the same slot as the PUCCH resource for SR or the scheduled PUSCH duration. Also view observations 1-3, proposals 1-3 regarding in order to avoid overlapping).
3GPP document does not disclose thereby allowing both data corresponding to a logic channel corresponding to the first SR and data corresponding to a logic channel corresponding to the preamble to be sent to the base station in time; and wherein the preset time unit is a slot, a mini-slot, or a sub-frame.
In an analogous art, Asustek discloses thereby allowing both data corresponding to a logic channel corresponding to the first SR and data corresponding to a logic channel corresponding to the preamble to be sent to the base station in time; and wherein the preset time unit is a slot, a mini-slot, or a sub-frame  (Page 1, condition 2, UE triggers a random access procedure due to beam failure recovery request + UE triggers a scheduling request with corresponding SR configuration for uplink data arrival In above conditions, UE will need to perform both RA procedure and SR procedure in parallel. And it is possible that preamble transmission opportunity of the RA procedure could collide with SR transmission opportunity in time domain. One example is illustrated in Figure 1. The Figure 1 is an example based on current RRC and PHY parameters. In this example, we assume PUCCH format 0 (shorter compared with format 1) will be used for scheduling request transmission. Depending on startingSymbolindex, the PUCCH transmission could start from any symbol between 0 to 13. In this example, even from symbol 13 with short PUCCH format, it is still possible that PUCCH transmission could collide with PRACH transmission in time domain. One scenario for possible collision according to configuration in Figure 1 can be illustrated in Figure 2. In this scenario, UE triggers RA procedure and performs PRACH transmission when data of logical channel 1 arrives. However, during PRACH transmission, data of logical channel 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Asustek to the system of 3GPP document to consider a UE to prioritizes SR when SR transmission and PRACH transmission collide in the same cell by showing factual observation (See scenarios 1 and 2, Figs. 1-2).

Allowable Subject Matter
Claims 5-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of cited prior art do not disclose the mechanism of claims 5 and 7 (or similar claims 15 and 17), thus examiner recommend to add either of claim 5 or 7 limitations into their respective independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hooli et al. (US 2015/0257144 A1) discloses method for transmitting of the scheduling request message by using a PUCCH format 1; and/or by using a dedicated PRACH resource semi-persistently allocated for the user equipment, wherein preambles used are sequences that are not part of a cell-specific preamble set, wherein the assigned scheduling request resource does not overlap with regular PRACH resources in time nor frequency. (Paragraph 0096). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413